  Case: 1:18-cv-04685 Document #: 53 Filed: 05/14/20 Page 1 of 16 PageID #:1253




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


 JAMES HENDERSON,

 Plaintiff,
                                                 Case No. 18 cv 04685
 v.
                                                 Judge Mary M. Rowland
 ROBERT WILKIE, Secretary of the
 United States Department of
 Veterans Affairs,

 Defendant.

                      MEMORANDUM OPINION & ORDER

      Plaintiff James Henderson (“Henderson”) brings this lawsuit against

Defendant Robert Wilkie in his capacity as Secretary of the United States

Department of Veterans Affairs, alleging race and age discrimination and retaliation

in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-

16(c) and the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq. Before

this Court is Defendant’s motion for summary judgment. (Dkt. 23.) For the reasons

stated below, Defendant’s motion is granted.

                                 LOCAL RULE 56.1

      As a preliminary matter, Defendant argues that Henderson has not complied

with Local Rule 56.1, which requires, among other things, that the party opposing

summary judgment provide (1) a response to each paragraph in the moving party’s

statement, including, in the case of any disagreement, specific citations to the record

and (2) a separate statement of any additional facts that require denial of summary

                                           1
    Case: 1:18-cv-04685 Document #: 53 Filed: 05/14/20 Page 2 of 16 PageID #:1254




judgment with specific citations to the record. The Court agrees that Plaintiff’s

Response to Defendant’s Rule 56.1(1)(3) Statement of Facts and Plaintiff’s Local Rule

56.1(b)(3) Statement of Additional Facts violate Rule 56.1. (See Dkt. 32.) Several of

Henderson’s responses to Defendant’s statement of facts purport to dispute all or part

of the matters asserted without citing to evidence that tends to contradict the facts

asserted. Furthermore, many of the statements in Henderson’s statement of

additional facts either lack evidentiary support or mischaracterize the record. Due

to these shortcomings, the Court deems some of Defendant’s facts admitted 1 and only

relies on those facts that are supported by the cited record reference, 2 disregarding

others. 3




1 The Court deems admitted some or all of the facts in paragraphs 10, 12, and 15 of
Defendant’s statement of facts as Henderson’s response disputes the entirety of the
statement but provides evidence that only contradicts a part of the statement. While
Defendant asks this Court to deem admitted or disregard several more of Plaintiffs’
responses, the Court declines to do so because either the facts are more or less properly
disputed (paragraphs 6, 33, 35, 37, and 38) or they are immaterial to resolving the present
motion (paragraphs 5 and 18).

2 The Court disregards some of the facts in paragraphs 20 and 35 of Henderson’s statement
of facts for lack of evidentiary support. Although Defendant asks this Court to disregard
several additional facts for lack of evidentiary support, the Court declines to do so because
either the challenged facts are immaterial to resolving the present motion (paragraphs 2, 9,
11-13, 15-17, 25, and 26) or they are insufficient to overcome summary judgment even if
considered (paragraphs 1, 22-24, 27-34, and 36).

3Defendant requests the Court to disregard several of Henderson’s exhibits because they
were not timely disclosed during discovery in violation of Federal Rule of Civil Procedure
37(c)(1) and because they violate Federal Rule of Evidence 403. The Court declines because
even if this Court considers these exhibits on their merits, they are insufficient to overcome
summary judgment.
                                              2
    Case: 1:18-cv-04685 Document #: 53 Filed: 05/14/20 Page 3 of 16 PageID #:1255




                                     BACKGROUND

       This lawsuit arises from a vacancy in March 2017 for a criminal investigator

position at the Hines Veteran’s Affairs Hospital (the “Hospital”) (Dkt. 32 at ¶¶7-8.)

Plaintiff James Henderson, a 63-year old 4 African American detective at the Hospital,

applied for the position. (Id. at ¶¶1-2; 8-9; Dkt. 40 at ¶1.) Henderson has been working

at the Hospital since 1986 and has held various positions over the years including

patrol officer, sergeant, lieutenant, and captain. (Dkt. 32 at ¶2.) He has been working

under the supervision of Chief Gary Marsh since Marsh became police chief in March

2013. (Id. at ¶¶3; 9.) Marsh was responsible for deciding who would be promoted to

the criminal investigator position.

       The Hospital’s human resources department reviewed the applications and

identified seven candidates who were qualified for the criminal investigator position,

one of which was Henderson. (Id. at ¶¶8-9.) Each candidate also received an

experience level certification. (Id. at ¶10.) One of the candidates, Eric Ousley,

received a GS-11 level certification, while the rest, including Henderson, received a

GS-9 level certification. (Id.) Henderson contends that he should have been certified

at the GS-11 level. (Id.).

       Chief Marsh organized a three-member panel to interview the candidates for

the criminal investigator position. (Id. at ¶13.) The panelists were (1) Percy


4 The court agrees with Defendant that Henderson’s statement of facts claiming that he is 63
years old lacks evidentiary support based on the provided record reference. (See Dkt. 32 at
¶1.) However, because Defendant does not argue that Henderson has failed to make out a
prima facie case of age discrimination, this Court accepts Plaintiff’s assertion that Henderson
is 63 years old. See Henderson v. Shulkin, 720 F. Appx. 776, 778 (7th Cir. 2017) (noting at that
time this plaintiff was a 59-year old male).
                                               3
    Case: 1:18-cv-04685 Document #: 53 Filed: 05/14/20 Page 4 of 16 PageID #:1256




Henderson, captain and training officer at the Hospital and Plaintiff’s biological

brother; (2) Michael Unthank, deputy chief of police at the James A. Lovell Health

Care Center in North Chicago, Illinois; and (3) Curtis Tharpe, captain at the Jesse

Brown Veteran’s Affairs Medical Center. (Id. at ¶¶13; 30.) The panel interviewed the

candidates 5 on May 5, 2017 and scored each candidate on a five-point scale based on

their answers to the same six questions. (Id. at ¶¶14-15; 17.) Henderson received the

lowest combined score of all the candidates. (Id. at 21.) Chief Marsh awarded the

criminal investigator position to the highest scoring candidate, Joseph Ellena

(“Ellena”), and testified that he based his selection on the scores awarded by the

interview panel. (Id. at ¶33.) Ellena is Caucasian and was under 40 at the time of

promotion 6. (Dkt. 40 at ¶20.)

       Henderson filed an administrative Equal Employment Opportunity complaint

challenging his non-selection on the bases of age, race, and retaliation. (Dkt. 32 at

¶42.) Henderson had previously filed two administrative complaints—one in 2013

against the previous police chief alleging discrimination and retaliation due to a

demotion, and a second in 2014 against Chief Marsh alleging discrimination and

retaliation due to his failure to be promoted to criminal investigator. (Dkt. 40 at

¶¶6;18.) The Veteran’s Affairs Office of Employment Discrimination found no merit




5One of the applicants dropped out from the process prior to interviewees, so the panelists
conducted a total of six interviews. (Dkt. 32 at ¶14.)

6Although Plaintiff does not provide the Court with evidence of Ellena’s age, the Court
presumes he is under 40 because Defendant does not argue that Henderson has failed to
make a prima facie case of age discrimination.
                                             4
    Case: 1:18-cv-04685 Document #: 53 Filed: 05/14/20 Page 5 of 16 PageID #:1257




in Henderson’s third complaint and he filed the present action on July 8, 2018. 7 (Dkt.

32 at ¶42.)

                                   LEGAL STANDARD

       Summary judgment is proper where “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986). A genuine dispute as to any material fact exists if “the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The substantive law controls which facts

are material. Id.

       The party seeking summary judgment has the burden of establishing that

there is no genuine dispute as to any material fact. See Celotex, 477 U.S. at 323 (1986).

After a “properly supported motion for summary judgment is made, the adverse party

must set forth specific facts showing that there is a genuine issue for trial.” Anderson,

477 U.S. at 250 (quotation omitted). “It is not the duty of the court to scour the record


7 Henderson filed lawsuits against the Secretary of Veteran’s Affairs based on both
administrative complaints. The first challenged Chief Marsh’s failure to promote Henderson
to criminal investigator in 2014. Henderson v. Wilkie, 15-cv-4445. The district court granted
summary judgment, and the Seventh Circuit reversed on the race discrimination claim
because the agency “offered shifting explanations for why Marsh chose [the applicant],
because Marsh could not have relied upon the voided panel selection process, because Marsh
gave [the applicant] a noncompetitive appointment instead of posting the vacancy again, and
because Marsh has a history of discriminatory conduct.” Henderson v. Shulkin, 720 F. App’x.
776, 783 (7th Cir. 2017). Henderson did not appeal his age discrimination or retaliation
claims. Id. at 778. The race discrimination claim was recently tried to a jury. Henderson v.
Wilkie, No. 15 C 4445, 2019 WL 356804 (N.D. Ill. Jan. 29, 2019) (denying Plaintiff’s motion
for new trial). Plaintiff’s second case challenged the previous police chief’s decision to demote
Henderson in 2013. Henderson v. Shulkin, No. 17-cv-4465, 2020 WL 1062335 (N.D. Ill. Mar.
5, 2020) (granting summary judgment on age and race discrimination and hostile work
environment and denying summary judgment on the claim of retaliation).
                                               5
  Case: 1:18-cv-04685 Document #: 53 Filed: 05/14/20 Page 6 of 16 PageID #:1258




in search of evidence to defeat a motion for summary judgment; rather, the

nonmoving party bears the responsibility of identifying the evidence on which he

relies.” Harney v. Speedway SuperAmerica, LLC, 526 F.3d 1099, 1104 (7th Cir. 2008).

Construing the evidence and facts supported by the record in favor of the non-moving

party, the Court gives the non-moving party “the benefit of reasonable inferences

from the evidence, but not speculative inferences in [its] favor.” White v. City of Chi.,

829 F.3d 837, 841 (7th Cir. 2016) (internal citations omitted). “The controlling

question is whether a reasonable trier of fact could find in favor of the non-moving

party on the evidence submitted in support of and opposition to the motion for

summary judgment.” Id. (citation omitted).

                                       ANALYSIS

      In assessing summary judgment in an employment discrimination case, it is

well-settled that the applicable standard is “whether the evidence would permit a

reasonable fact finder to conclude that the plaintiff’s race,” or protected activity

“caused the … adverse employment action.” Ortiz v. Werner Enters., Inc., 834 F.3d

760, 765 (7th Cir. 2016); David v. Bd. of Trustees of Comm. College Dist. No. 508, 846

F.3d 216, 224 (7th Cir. 2017).

      For federal employees, as opposed to those employed in the private sector, the

Supreme Court recently significantly relaxed the standard required for an action

brought under 29 U.S.C. § 633a(a) of the ADEA and determined that “[t]he plain

meaning of the critical statutory language (‘made free from any discrimination based

on age’) demands that personnel actions be untainted by any consideration of age.”



                                           6
    Case: 1:18-cv-04685 Document #: 53 Filed: 05/14/20 Page 7 of 16 PageID #:1259




Babb v. Wilkie, 140 S. Ct.1168, 1171 (2020) (quoting 29 U.S.C. § 633a(a)) (emphasis

added). 8 However, it must be noted that the Babb Court also observed that while this

more liberal standard could lead to liability under the statute, such evidence (that

age was a consideration) “does not mean that a plaintiff may obtain all forms of relief

that are generally available for a violation of § 633a(a), including hiring,

reinstatement, backpay, and compensatory damages, without showing that the

personnel action would have been different if age had not been taken into account. To

obtain such relief, a plaintiff must show that age was the but-for cause of the

challenged employment decision. But if age discrimination played a lesser part in the

decision, other remedies may be appropriate.” Id.

       With these lessons in mind, the Court turns to Henderson’s case. First as to

the race and retaliation claims, a plaintiff may utilize the McDonnel Douglas “burden-

shifting framework” to make this evidentiary showing. David, 846 F.3d at 224.

Henderson has chosen this approach in this case. Under McDonnel Douglas, the

plaintiff must first establish a prima facie case of discrimination by showing: (1) he

is a member of a protected class, or for a retaliation claim, that he engaged in

protected activity; (2) he met his employer’s legitimate job expectations; (3) he

suffered an adverse employment action; and (4) similarly situated employees outside

of the protected class were treated more favorable. McDaniel v. Progress Rail



8Because Babb v. Wilkie was decided after the parties briefed summary judgment, the court
permitted supplemental briefing. [Dkt. 49-52]. The Court agrees with Henderson that federal
employees no longer need to establish but-for causation to establish liability under the ADEA,
but finds that Babb has little impact on this case since this case is not focused on the burden
but is concerned with whether the VA’s legitimate non-discriminatory reason was pretextual.
                                              7
  Case: 1:18-cv-04685 Document #: 53 Filed: 05/14/20 Page 8 of 16 PageID #:1260




Locomotive, Inc., 940 F.3d 360, 370 (7th Cir. 2019); Metzger v. Illinois State Police,

519 F.3d 677, 681 (7th Cir. 2008). Once the plaintiff has established a prima facie

case, “the burden shifts to defendant to articulate a legitimate nondiscriminatory

reason for the adverse employment action, at which point the burden shifts back to

the plaintiff to submit evidence that the employer’s explanation is pretextual.”

McDaniel, 940 F.3d at 368 (internal quotations and citation omitted). Even if the

plaintiff choses to proceed with the McDonnel Douglas framework, the Court must

still “assess the evidence as a whole” under Ortiz to decide whether a reasonable jury

could find that the plaintiff suffered adverse employment action because of his race,

age, or in retaliation for engaging in protected activity. Id. (internal quotations and

citation omitted).

      Starting with the McDonnell Douglas framework, the Defendant does not

contest that Henderson establishes a prime facie case of discrimination or retaliation.

(Dkt. 56 at 9) (“Without conceding that Henderson can establish a prime facie case,

this motion can be decided entirely on the last step in the summary judgment

protocol—the VA has demonstrated a … legitimate non-discriminatory reason for

Henderson’s non-selection”.) Rather, the parties dispute whether Defendant’s

explanation for Henderson’s non-selection is pretextual. According to Defendant,

Henderson was not selected because he received the lowest score of all the candidates

during the panel interview. Chief Marsh testified that he based his selection decision

on the interview scores and awarded the criminal investigator position to the highest




                                          8
  Case: 1:18-cv-04685 Document #: 53 Filed: 05/14/20 Page 9 of 16 PageID #:1261




scoring candidate, Ellena. (Dkt. 32 at ¶33.) Henderson makes several arguments that

Marsh’s rationale is a pretext for discrimination and retaliation.

      First, Henderson argues that Marsh’s selection rationale is pretextual because

during prior personnel decisions that utilized panel interviews, Marsh relied on

criteria other than the panel interview scores. There are several problems with this

argument. Primarily, there is no evidence in this case that Marsh relied on anything

other than the panel interview scores. Henderson cites to Marsh’s testimony from

Henderson’s previous litigation, Henderson v, Wilkie, 15-cv-4445, wherein Marsh

testified that he would hire a GS-11 candidate over any GS-9 candidate for the

criminal investigator position. (See Dkt. 40 at ¶24; PX26). In the instant case, Marsh

selected Ellena, a GS-9 candidate, over Ousely, a GS-11. Because this contradicts

what Marsh said he would do with respect to a position posted 4 years earlier,

Henderson argues the VA’s explanation in this case is pretextual. Henderson bolsters

this assertion with declarations of other Hospital employees alleging other instances

in which Marsh disregarded interview scores and promoted younger, white employees

over older, black employees. (Dkt. 40 at ¶¶29.)

      Accepting all these assertions in the light most favorable to Henderson,

“separate promotion process[es]—'with different facts, individuals, and job

announcements at issue—cannot serve as record evidence’” of pretext in the present

instance. Johnson v. McDonald, No. 15-CV-11092, 2020 WL 374679, at *12 (N.D. Ill.

Jan 23, 2020) (quoting Rowe v. Shulkin, No. 17-CV-9258, 2019 WL 2060951, at *11

(N.D. Ill. May 9, 2019)). While “[o]ne can reasonably infer pretext from an employer’s



                                          9
  Case: 1:18-cv-04685 Document #: 53 Filed: 05/14/20 Page 10 of 16 PageID #:1262




shifting or inconsistent explanations for the challenged employment decision,”

Henderson v. Shulkin, 720 F. App'x 776, 783 (7th Cir. 2017), the court does not believe

that if an employer’s criteria for a position changes over a four-year period it is a

reason to infer discriminatory intent.

      Moreover, this argument does not get Henderson very far since he too was

classified as a GS-9. He disputes this classification and contends he had the requisite

experience to qualify for a GS-11 certification. He claims human resources mistakenly

assigned him a GS-9 certification. Assuming that is true, Henderson does not explain

how his classification as a GS-11 would have resulted in him receiving the promotion.

It is significant and undisputed that Henderson received the lowest score from the

panel—a panel of which his brother was a member. Even his brother gave Henderson

the second lowest score of six (6) the interviewed. (Dkt. 32 at ¶27.)

      Next, Henderson asserts that Marsh’s reliance on the interview scores was

pretextual because one of the panelists, Unthank, stated that the interviews were not

designed to determine the most qualified applicant for the position. (Dkt. 40 at ¶23.)

But even if Unthank’s opinion is correct, that means Marsh’s reliance on the

interview scores was an unwise business decision, not a discriminatory one. Essex v.

United Parcel Serv., Inc., 111 F.3d 1304, 1310 (7th Cir. 1997) (“The fact that the

employer was mistaken or based its decision on bad policy, or even just plain

stupidity, goes nowhere as evidence that the proffered explanation is pretextual.”);

Stewart v. Henderson, 207 F.3d 374, 378 (7th Cir. 2000) (“We do not sit as a super-

personnel department that reexamines an entity's business decision and reviews the



                                          10
    Case: 1:18-cv-04685 Document #: 53 Filed: 05/14/20 Page 11 of 16 PageID #:1263




propriety of the decision. Our only concern is whether the legitimate reason provided

by the employer is in fact the true one.”). Moreover, Henderson does not argue that

the scores themselves were invalid such that reliance on them would be illegitimate.

See Henderson, 720 F. App'x at 782 (finding evidence of pretext where, unlike here,

VA gave shifting explanations for its promotion decision and posting had expired

thereby rendering the selection panel ranking void). 9

        Henderson further argues that the panel interview process violated the

Hospital’s merit promotion policy, which directs eight “sources of information” be

considered when hiring/promoting to the extent they relate to the relevant job

position: (1) resume; (2) appraisals; (3) supplemental qualifications statement; (4)

education; (5) awards; (6) training; (7) outside activities; (8) other tools: interviews,

work samples, written tests, etc. (PX 40); see Baines v. Walgreen Co., 863 F.3d 656,

664 (7th Cir. 2017) (personnel decisions that deviate from organizational policy or

standard procedure may give rise to an inference of pretext). But as this court in Rowe

v. Shulkin noted while considering the same policy:

        [T]he policy does not mandate that each panelist must consider and rate each
        of the eight sources separately. Instead, the policy requires only that the
        panelist consider each source to the extent the applicant provides information
        related to that source. … Nor must the panelists consider each source
        separately; the policy, as an example, suggests that a reviewer might properly


9 Henderson’s only challenge to the “process” is that Ellena was permitted to interview
remotely via telephone, while the other applicants appeared in person. (Dkt. 40 at ¶20.) To
the extent Henderson argues that this is evidence of disparate treatment during the
interview process, that argument is not compelling. First, Ellena interviewed remotely
because he was on leave at the time of the interviews, not because he was young, white or
had not engaged in protected activity. (See DX 2 at ¶19.) Second, Henderson does not
articulate how a remote interview was an advantage. Most would argue that appearing in
person was an advantage over interviewing telephonically.
                                            11
  Case: 1:18-cv-04685 Document #: 53 Filed: 05/14/20 Page 12 of 16 PageID #:1264




       follow the policy by considering an applicant’s experience, resume, supervisory
       evaluation, education, training, and “other” relevant information.

2019 WL 2060951 at *15. In the present case, the evidence illustrates that the various

factors outlined in the merit promotion policy were considered throughout the

interview process. Henderson’s application materials, which were reviewed by human

resources, included a copy of his resume and information about his education,

background, experience, and training. (DX 11.) Furthermore, the first question the

panel asked all candidates was to summarize their relevant experience, training, and

background. (Dkt. 32 at ¶16.) Thus, applicants were invited to provide members of

the selection panel information about at least four of the eight topics outlined in the

merit promotion policy. So while Marsh relied on the interview scores to make his

decision, inherent in those scores was a consideration of relevant merit promotion

policy factors.

       Finally, Henderson argues that he was clearly a more qualified candidate than

Ellena— so much so that a reasonable jury could infer pretext from his non-selection.

But “evidence of the applicants' competing qualifications does not constitute evidence

of pretext unless those differences are so favorable to the plaintiff that there can be

no dispute among reasonable persons of impartial judgment that the plaintiff was

clearly better qualified for the position at issue.” Millbrook v. IBP, Inc., 280 F.3d 1169,

1180 (7th Cir. 2002) (internal quotations omitted)). To make such a showing,

Henderson asserts that Ellena had no investigatory experience. (Dkt. 40 at ¶20.)

However, the record cites Henderson relies on do not support his assertion. Instead,

the evidence establishes that Ellena did have investigatory experience. (See PX 19 at

                                            12
  Case: 1:18-cv-04685 Document #: 53 Filed: 05/14/20 Page 13 of 16 PageID #:1265




50) (“He [Ellena] would have been conducting investigations as a supervisor of a shift,

plus also training new police officers on how to properly conduct investigations.”).

      Henderson next cites to an incident from 2009 in which Ellena and other

Hospital officers allegedly falsified a police report, arguing that this clearly

disqualified Ellena for the promotion. First, this incident occurred prior to Chief

Marsh’s arrival at the Hospital and did not result in disciplinary action. Second, one

disciplinary incident from eight (8) years ago does not disqualify Ellena from being

considered for a promotion to a criminal investigator position in 2017. See Scott v.

Wilkie, No. 18-C-11, 2020 WL 1701881, at *4 (N.D. Ill. Apr. 8, 2020) (rejecting

identical argument made by different Hospital employee with respect to the same

allegations of falsifying records on grounds that the event occurred prior to Marsh’s

arrival and several years before the promotion decision at issue, and even if officer

had “falsified records, that does not demonstrate that [plaintiff] was more qualified.”)

Moreover, even if Ellena were disqualified, that would not have affected Henderson’s

non-selection because five other candidates scored higher than him. See Blise v.

Antaramian, 409 F.3d 861, 867 (7th Cir. 2005) (noting that even if selectee were

disqualified due to his lack of qualifications, that would not change the outcome

because plaintiff was not the next-highest scoring candidate).

      Finally, Henderson cites to various discriminatory statements allegedly made

by Marsh over the years, but either the record citations do not provide support for

these assertions or the statements do not pertain to Henderson’s non-selection for the

2017 criminal investigator position. (See Dkt. 40 at ¶¶28; 34-35.) Such “remarks



                                          13
  Case: 1:18-cv-04685 Document #: 53 Filed: 05/14/20 Page 14 of 16 PageID #:1266




unrelated to the employment decision may not overcome summary judgment if they

stand alone as evidence of the employer’s discriminatory intent.” Huff v. UARCO,

Inc., 122 F.3d 374, 385 (7th Cir. 1997).

      Nothing about the selection process or promotion outcome in the present case

suggests discriminatory or retaliatory motive. Absent such evidence, the Court

cannot conclude that Marsh’s past discriminatory statements, while improper in any

context and least of all a workplace serving our Veterans, made independently of this

process render it suspect.

      In Johnson v. McDonald, 2020 WL 374679, at *14, the plaintiff challenged the

VA’s failure to promote him to sergeant. The decision-maker, the same Chief Marsh,

used an identical selection process to the one at issue: applications were reviewed to

narrow the pool to seven candidates, who were then interviewed by a panel. Id at *6.

Marsh based his selection on the highest scoring candidates from the panel

interviews. Id. In finding that plaintiff had failed to establish that Marsh’s selection

rationale was a pretext for discrimination and retaliation based on many of the same

arguments made by Henderson, the Johnson court also found that plaintiff failed to

meet the Ortiz test:

      Finally, this claim fails the gestalt test outlined in Ortiz—simply put, there is
      not enough evidence here that a reasonable jury could find that Plaintiff was
      not promoted because of an illicit reason. … Although Marsh, the
      decisionmaker, had a history of questionable statements and potentially
      discriminatory behavior, the sergeant promotion followed normal procedures,
      and the scores placing Plaintiff third were not made by Marsh. To the contrary,
      the scores were given by people who have no documented history of animus
      and did not know of Plaintiff’s history of protected activity. That is, there is
      no evidence of a causal connection between Plaintiff’s race, age, or protected
      activity and his non-selection.

                                           14
     Case: 1:18-cv-04685 Document #: 53 Filed: 05/14/20 Page 15 of 16 PageID #:1267




     Id. at *14. see also Rowe, 2019 WL 2060951 (summary judgment granted for

government where Marsh utilized interview panel process absent of procedural

irregularities); Paoli v. Wilkie, No. 16-CV-11072, 2018 WL 4635643 at *4-*5 (finding

no evidence of bias where Marsh utilized an interview panel process identical to that

at issue and awarded the position to the highest-scoring interviewee). 10

         As in Johnson, the panelists—not Marsh—ranked Henderson as the lowest

scoring candidate and Henderson does not argue that the panelists discriminated

against him 11 or, that the interview process was suspect. The evidence indicates that

Marsh relied on these scores, rather than on any considerations of race or protected

activity in making his selection decision for the criminal investigator position.

         As for the recent Supreme Court decision regarding the ADEA, the evidence in

this case indicates that the decision was made “untainted by any consideration of

age.” Babb, 140 S. Ct. at 1171. Defendant’s motion for summary judgment is granted.




10In Borja v. Shulkin and Johnson v. McDonald, the courts found evidence of discriminatory
and retaliatory intent because of procedural irregularities in the hiring process. No. 17-cv-
2340, 2018 WL 6725565 (N.D. Ill. Dec. 21, 2018); 2020 WL 374679, at *9-*11. In both
instances, although an interview panel was used, Chief Marsh posted the same position
multiple times without explanation. Id.; see also Paoli, 2018 WL 4635643, at *5 (finding
evidence of retaliatory intent where Marsh selected top-scoring interviewee and then listed
another vacancy for the same position rather than selecting Plaintiff, the second-highest
scoring candidate for the first vacancy). This case is distinguishable because of the “clean”
procedure used and because Mr. Henderson (even with his brother on the panel) received the
lowest number of points of all the applicants.

11There is evidence in the record to suggest that Henderson believes that panelists Unthank
and Tharpe may have discriminated against him (see Dkt. 32 at ¶¶39-41), but because
Henderson does not develop that argument (see Dkt. 30), the Court declines to consider it.
                                             15
  Case: 1:18-cv-04685 Document #: 53 Filed: 05/14/20 Page 16 of 16 PageID #:1268




                                  CONCLUSION

      For the foregoing reasons, Defendant’s motion for summary judgment is

granted.


                                             E N T E R:


Dated: May 14, 2020

                                             MARY M. ROWLAND
                                             United States District Judge




                                        16
